USDC SDNY
DOCUMENT ELECTRONICALLY

 

ENDORSED Dot.
LAW OFFICES DATE FILED: 6-S~-iQG
JONATHAN C. SCOTT, P.C.
Business LAW, LITIGATION AND SUCCESSION PLANNING
ith loon imney Ave. DiRECT DIAL: (214) 999-2901
Dallas, Texas 75201 DIRECT FAX: (214) 999-2951

jcscott@jonathancscottpc.com

May 7, 2019
A ECE and El ic Mail

Hon. Andrew L. Carter, Jr.

United States District Court for

the Southern District of New York

40 Foley Square, Room 435

New York, NY 10007
ALCarterNYSDChambers@nysd.uscourts.gov

Re: Vista Food Exchange Inc. v. Lawson Foods, LLC, No. 1:17-cv-07454
Plaintiff's Letter Application for Leave to File Amended Complaint

Dear Judge Carter,

Vista Food Exchange, Inc. (“Vista”) respectfully requests that the Court, for good cause shown, grant Vista
leave to file an amended complaint for the sole purpose of adding a request for restitutionary remedies (like
disgorgement) and damages in the prayer for relief. This would be Vista’s fifth amended complaint. Vista
is not amending any factual allegations.

Per the Court’s Civil Case Management Plan & Scheduling Order, the deadline to amend the pleadings was
set as May 1, 2018. (D.E. 33). Vista’s amendment was delayed by Lawson’s phony factual denials, and
repeated failures to comply with its discovery obligations. In fact, Judge Netburn recently found that
Lawson’s document production was “wholly inadequate” and rejected Lawson’s claim that Lawson did not
have relevant records that it was required by law to retain. (See DE. 149, Order re Vista’s Motion to
Compel). This failure to comply with discovery (as well as fighting Vista on party depositions) has
unavoidably delayed the amendment. Vista also respectfully submits that the process has been delayed by
Lawson’s submission of false declarations, the subsequent withdrawal of Lawson’s prior counsel and
request for a stay. There is good cause for the amendment at this juncture.

Federal Rule of Civil Procedure, Rule 15 sets out a liberal standard, instructing that leave to amend
should be freely granted. The Rule itself states, "The court should freely grant leave when justice so
requires" before trial. F.R.C.P. 15(a)(2). Leave may be granted at any time. “After trial, ‘[t]he court
should freely permit an amendment [based on an objection made during trial] when doing so will aid
in presenting the merits and the objecting party fails to satisfy the court that the evidence would
prejudice that party's action or defense on the merits.’” Schatzki v. Weiser Capital Mgmt., LLC, 10
Civ. 4685 (RWS), at *2 (S.D.N.Y. Oct. 15, 2015) (citing F.R.C.P. 15(b)(1)). Federal Rule of Civil
Procedure Rule 16 requires that the plaintiff show good cause for an amendment beyond the date set
by the Court's scheduling order. Holmes v. Grubman, 568 F.3d 329, 334 (2d Cir. 2009),

 
Page 2
Judge Carter

Here, there is good cause for the amendment to the prayer for relief to ensure that justice is done and
that Vista may be awarded all relief to which it is entitled under the law based upon the facts and
circumstances set forth in the pleading. Indeed, such an amendment is consistent with the mandate
of Rule | of the Federal Rules of Civil Procedure which provides that the Federal Rules “should be
construed, administered, and employed by the court and the parties to secure the just, speedy, and
inexpensive determination of every action and proceeding.” Moreover, there is no prejudice to
defendant as a consequence of this limited amendment, because the factual allegations remain the
same. Such amendments to the prayer for relief are routinely granted. See, Brennan v. New York
Law School, 10 Civ. 0338 (DLC), at *3 (S.D.N.Y. Jul. 11, 2011) [granting leave to file amendment
to seek emotional distress damages, and noting “whether or not the plaintiff had made this motion to
amend, she would have been permitted at trial to seek emotional distress damages. ”]. The remedy
of “restitution, [in contrast to damages], concentrates on the defendant — preventing unjust
enrichment, disgorging wrongfully held gains, and restoring them to the plaintiff.” U.S. ex Rel.
Taylor v. Gabelli, 03 Civ. 8762 (PAC), at *7-8 (S.D.N.Y. Nov. 3, 2005). The proposed amendment
focusing on Defendant’s wrongdoing is not prejudicial to Lawson.

Accordingly, Vista respectfully requests that the Court grant leave to file a fifth amended complaint
to add the restitutionary remedies and damages to the prayer for relief. A redlined copy of the
proposed complaint is attached hereto as Exhibit A. A clean copy of the proposed complaint is
attached hereto as Exhibit B.

It is anticipated that Lawson will oppose this application.
Respectfully Submitted,

JONATHAN C. SCOTT, PC.

Prons~nen C, Beastie

Jonathan C. Scott

ORDERED: g (Qn

HON. ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

O-5-14

 

 
